Niemeyer, J., specially concurring: I concur in the result but not for the reasons assigned. On March 20, 1947, defendant served notice of the filing of a “written motion for a new trial non obstante veredicto,” to which was attached a paper entitled “Motion for Judgment Notwithstanding the Verdict, and in the alternative, Motion for a New Trial,” which is a motion for a judgment notwithstanding the verdict in the usual form, and then an alternative motion asking the court “to set aside the verdict returned by the jury in this cause and the judgment entered therein, and to grant a new trial” in which thirteen grounds for a new trial were assigned, none of which relates to or in any manner refers to the alleged' error of the court in giving, refusing or modifying any instructions. Attached is a second instrument entitled “Exceptions to Instructions” in which five separate objections to the giving, refusing and modifying of the instructions are stated. There is no reference in the latter instrument to a motion for a new trial or to the granting of a new trial. There is nothing in the record to indicate that these objections were ever brought to the attention of the trial court or argued before the trial court. Having filed a written motion for a new trial without assigning error in the giving or refusing of instructions, such error is waived. People v. Downen, 374 Ill. 146, 151; Cochran v. Koller, 310 Ill. App. 91. The trial court must be given an opportunity to pass upon the objection and correct the error, if any, before it can be urged on appeal, and the mere filing of a paper without bringing it to the attention of the trial court is not sufficient to make it a motion for a new trial. The Morse Co. v. Eaton, 91 Ill. App. 411. If the objections stated in the “Exceptions to Instructions” were argued as part of a motion for new trial, the record should show that fact. The burden of preparing a proper record is on appellant. I believe, however, that the judgment should be reversed and the cause remanded because the evidence as to liability is extremely close, depending wholly upon the uncorroborated testimony of plaintiff, and the damages awarded are so excessive as to indicate that the jury was influenced by prejudice, passion, or a misconception of the evidence which may have entered into the question of liability. Roedler v. Vandalia Bus Lines, Inc., 281 Ill. App. 520.